353 S.W.3d 702 (2011)
Randy Gene STONE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95874.
Missouri Court of Appeals, Eastern District, Division Five.
December 6, 2011.
*703 Jessica M. Hathaway, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, C.J., GLENN A. NORTON, J. and MICHAEL D. BURTON, SP. J.

ORDER
PER CURIAM.
Randy Gene Stone appeals the judgment denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We affirm the judgment of the motion court under Rule 84.16(b).